Citation Nr: 0121953	
Decision Date: 08/30/01    Archive Date: 09/06/01

DOCKET NO.  01-00 040A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama

                     
THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1969 to July 
1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2000 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama that denied an evaluation in excess of 50 percent for 
PTSD.



FINDINGS OF FACT

The veteran's PTSD more nearly results in total social and 
occupational impairment.


CONCLUSION OF LAW

The criteria for a 100 percent rating for PTSD have been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code 9411 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to a rating in 
excess of 50 percent for his PTSD disability.  As reflected 
in a November 1991 VA PTSD examination report, his PTSD 
symptoms include depression, survivor guilt, insomnia, 
nightmares of combat experiences, crying spells, social 
isolation, irritability, emotional lability, anxiety and 
concentration difficulties.  He has had periodic 
exacerbations involving auditory hallucinations, anger 
explosions, suicidal ideations, homicidal ideations and 
amnesia.  The examiner in 1991 opined that the veteran's PTSD 
symptoms were "severe" in degree.  However, subsequent VA 
clinical records noted improvement of his PTSD symptomatology 
without any significant impairment of thought disturbance, 
mood or affect.  By means of a rating decision dated in 
January 1996, the RO granted service connection for PTSD and 
assigned an initial 10 percent evaluation.

In pertinent part, the veteran next underwent a VA PTSD 
examination, with benefit of review of the claims folder, in 
April 1999.  At that time, he voiced continued complaint of 
frequent intrusive thoughts and recollections of his combat 
experiences, flashbacks, avoidance of social contacts, loss 
of interest in activities, inability to concentrate and 
hypervigilance.  He voiced feelings of depression, alienation 
and distrust.  His mental status examination was significant 
for severely impaired short-term memory, concentration and 
judgment.  His speech was slow and mood was severely 
depressed.  He cried throughout the interview.  The examiner 
noted that his symptoms were frequent and severe in nature 
with no real periods of remission.  He was given a Global 
Assessment Functioning (GAF) score of 45.  The examination 
report included the following commentary:

"Severe social and occupational 
impairment due to the veteran's service 
connected post-traumatic stress disorder.  
The veteran cannot establish and maintain 
effective social and occupational 
relationships due to his service connected 
post-traumatic stress disorder.  This 
veteran cannot handle stressful 
circumstances due to his service connected 
post-traumatic stress disorder."

By means of a rating decision dated in July 1999, the RO 
increased the disability rating for PTSD to the currently 
assigned 50 percent rating.  The veteran subsequently 
indicated that he was satisfied with the increased rating.  

In May 2000, the veteran filed his current claim for an 
increased rating.  Earlier that month, he was admitted for VA 
inpatient treatment due to an episode of alcohol abuse, 
combat flashbacks and a strong impulse to kill himself.  He 
described a worsening of depression, crying spells, 
irritability, bad dreams and flashbacks for the previous 
three months.  He reported excessive alcohol use to "cover" 
overwhelming auditory hallucinations commanding him to harm 
his family.  His PTSD symptoms upon admission were described 
as impulse dyscontrol with episodes of rage, violence, 
alcoholism, extreme aggressive impulses and suicidal 
ideation.  He underwent treatment involving detoxification 
and psychotherapy.  His prescriptions of psychotropic 
medications, which were targeted to treat his severe mood 
fluctuation, dysphoria and anger, resulted in a subjective 
and clinical improvement of his symptoms.  He was given GAF 
scores ranging from 32 upon admission to 60 upon his 
discharge. 

By means of a June 2000 rating decision, the RO continued the 
50 percent rating.  The veteran appealed this decision.

The veteran's VA clinical records for remainder of the year 
2000 are essentially unremarkable regarding his PTSD 
symptomatology.  In fact, his July 2000 clinical records 
reflect negative depression and PTSD screens with a GAF score 
of 60.  However, in January 2001, he was noted to manifest 
symptoms of slightly agitated motor activity, distrustful and 
guarded demeanor, mild anxiety, short-term memory deficit, 
dysthymic mood, depressed affect and auditory hallucinations.  
He was given diagnoses of PTSD, psychotic symptoms and 
depression with a GAF score of 45.  Additionally, a January 
2001 letter from his treating physician provided the 
following summarization of his clinical picture:

"This veteran has the dual diagnosis of 
alcoholism and PTSD.  The PTSD component has 
been particularly debilitating to him.  He has 
had intense impulses to harm others that have 
included his wife, children, and grandchildren.  
He also has a history [of] losing control, and 
killing another person and has been on 
probation in that regard.  This has recently 
been severe and accompanied by his having 
perceptual distortions in the form of a voice 
telling him to harm his wife or children that 
are at in the home.   This disturbance of mood 
and impulse has been so severe and frightening 
to him that it has severely limited, if not 
disabled, his capacity for social and 
interpersonal interactions, in addition to the 
personal mood dysphoria.  It has required the 
presence of his wife, or some other person, to 
monitor his behavior and mood.  This is in 
spite of being medicated with psychotropic 
medication and receiving psychotherapy.  He is 
50% service connected for PTSD at this point.  
My opinion is that the symptoms and signs of 
PTSD so influence his behavior and mood, and 
are so incapacitating to him at the present 
time, that he deserves consideration for an 
increase in the service connection at this 
time."

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § 4.1 (2000).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2000).  The determination of 
whether an increased evaluation is warranted is to be based 
on a review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

In its evaluation, the Board shall consider all information 
and lay and medical evidence of record.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Board shall give the benefit of the doubt to the 
claimant.  38 U.S.C. § 5107(b) (West Supp. 2001).  The Board 
has considered all the evidence of record, but has reported 
only the most probative evidence regarding the current degree 
of impairment which consists of records generated in 
proximity to and since the claims on appeal.  See Francisco 
v. Brown, 7 Vet. App. 55 (1994).

The severity of a psychiatric disability is ascertained, for 
VA rating purposes, by application of the criteria set forth 
in VA's Schedule for Rating Disabilities at 38 C.F.R. § 
4.130.  The evaluation under the rating criteria must be 
based upon consideration of the frequency, severity, and 
duration of psychiatric symptoms, the length of remissions, 
and the veteran's capacity for adjustment during periods of 
remission.  38 C.F.R. § 4.126(a) (2000).  The veteran's 
current 50 percent rating for PTSD under Diagnostic Code 9411 
contemplates occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circulatory, or stereotyped 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory; impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent rating is warranted for occupational and social 
impairment with deficiencies in most areas such as work, 
family relations, judgment, thinking, or mood, due to such 
items as: suicidal ideation; obsessional rituals which 
interfere with routine activity; speech intermittently 
illogical, obscure or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control 
(unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances and 
inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted where there is total 
occupational and social impairment, due to symptoms such as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation or name.

GAF is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Richard v. Brown, 9 Vet. App. 
266 (1996) citing Diagnostic and Statistical Manual of Mental 
Disorders, 4th ed. 1994) (DSM- IV).  Rating agencies are 
charged with the responsibility of being thoroughly familiar 
with DSM- IV in order to apply the general rating criteria 
for rating mental disorders.  38 C.F.R. § 4.130 (2000).

A GAF of 30 is defined as "behavior ... considerably 
influenced by delusions or hallucinations OR serious 
impairment in communication or judgment (e.g., sometimes 
incoherent, acts grossly inappropriately, suicidal 
preoccupation) OR inability to function in almost all areas 
(e.g., stays in bed all day, no job, home, or friends."  A 
GAF of 40 is defined as "some impairment in reality testing 
or communication (e.g., speech illogical, obscure, or 
irrelevant) OR major impairment in several areas, such as 
work or school, family relations, judgment, thinking or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work; child frequently beats up younger children, 
is defiant at home, and is failing school)." 

A GAF of 50 is defined as "serious symptoms (e.g., suicidal 
ideations, severe obsessional rituals, frequent shoplifting) 
OR any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  A GAF 
of 60 is defined as "moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) OR 
moderate difficulty in social, occupational or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers)."  

The Board finds that the evidence of record is in relative 
equipoise as to whether the veteran is entitled to a 100 
percent rating for PTSD.  The evidence reveals a PTSD 
disability primarily manifested by depression, survivor 
guilt, insomnia, nightmares of combat experiences, crying 
spells, social isolation, irritability, emotional lability, 
anxiety and concentration difficulties.  There have been 
episodes of severe exacerbations, involving auditory 
hallucinations, anger explosions, homicidal ideations and 
suicidal ideations, in May 2000 and January 2001.  The 
assessments of his psychological, social and occupational 
functioning during these exacerbations ranged from an 
inability to function in almost all areas to disability 
intermediate between "major" and "serious" in degree.  
Otherwise, the assessment of his psychological, social and 
occupational functioning in between these exacerbations, 
quantified as a GAF of 60, is consistent with "moderate" 
industrial and/or social impairment.

The Board is persuaded from the medical opinions of record 
that the veteran's PTSD more nearly results in total social 
and occupational impairment.  In January 2001, his treating 
physician referred to his disability as "debilitating" and 
"incapacitating" in nature.  Despite medication, the 
veteran required someone to monitor his behavior.  The 
overall tenor of the treating physician's remarks suggest 
that the veteran's symptoms have resulted in marked social 
and industrial inadaptability to the extent that, with 
application of the benefit of the doubt rule, it is found 
that the veteran's PTSD more nearly approximate the criteria 
for a 100 percent rating.  38 U.S.C. § 5107(b) (West Supp. 
2001); 38 C.F.R. § 4.7 (2000).  


ORDER

A 100 percent rating for PTSD is granted, subject to 
regulations governing the award of monetary benefits.



		
	C.W. Symanski
	Member, Board of Veterans' Appeals



 

